Title: To George Washington from Thomas Ridout, 15 August 1788
From: Ridout, Thomas
To: Washington, George



Sir—
Montreal 15 August 1788

I presume that your Excellency has heard that I had the misfortune to be taken by a party of Indians on my way to the Falls of the Ohio—although I lost every thing I was possessed of, I may reckon myself fortunate in having my life preserved—after remaining rather more than three months amongst the shawanese, I was brought into Detroit and there given up to a Trader for a debt of 340 dollars which I have obliged myself

to pay at this place, and where I must remain at least for some months, perhaps the winter.
I have presumed to trouble your Excellency with this letter, to sollicit your recommendation to any vacant office under the Federal Government of the U. States which I may be thought adequate to, and if there be any that would suit me, that you would be so obliging as to advice me thereof by way of New York directed to the Care of Messrs Todd & McGill Merchts at this place. I have the Honor to be very respectfully Your Excellency’s most obedient servant

Thos Ridout


Present if you please my best respects to your Lady.

